          Case 1:21-cv-07031-LTS Document 6 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDREW GEORGE BOYD,

                                 Plaintiff,
                                                               21-CV-7031 (LTS)
                     -against-
                                                              CIVIL JUDGMENT
 VAN CORTLANDT GOURMET,

                                 Defendant.

       Pursuant to the order issued August 23, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 23, 2021
           New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge
